11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Stephanie Lavon Word a/k/a                     * From the 104th District Court
Stephanie Payne a/k/a                            of Taylor County,
Stephanie Word,                                  Trial Court No. 18770B.

Vs. No. 11-14-00292-CR                         * September 30, 2016

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.